DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 16/802,152 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement February 26, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-4, 6, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being inticipated by Cho et

al. (US pub. # 2015/0363338), hereinafter, “Cho”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1 and 9, Cho discloses a method of operation for a transaction-based hybrid memory system (data processing system 100A of fig. 1), the method comprising: a host memory controller (host controller 310, first CPU 320 and first DMA 330, combined) transmitting, a transaction read command to a hybrid memory controller (flash memory controller 370, second CPU 350 and second DMA 360, combined) (see paragraph 0052); the hybrid memory controller transmitting, in response to the transaction read command, a non-(flash memory 380) coupled to the hybrid memory controller to read data from the selected one of the plurality of non-volatile memory devices as prefetch data (see paragraph 0140, which discloses “when successive read operations are forecasted according to successive read commands, the flash memory controller 370 may prefetch data from the memory 380 and store the prefetched data in the buffer 340 through the second DMA 360 according to a control of the second CPU 350”); transferring the read data from the selected one of the plurality of non-volatile memory devices to a selected one of a plurality of volatile memory devices (buffer regions of buffer 340, as discloses in fig. 3) coupled to the hybrid memory controller in response to control signals from a direct memory access (DMA) engine in the hybrid memory controller and without intervention by the host memory controller (see paragraph 0140); and the hybrid memory controller buffering data cache-line and transmitting an acknowledge signal to the host memory controller to indicate that the data is available on a data bus (see paragraphs 0073 and 0116). 

3.         As per claim 2, Cho discloses “The method of claim 1” [See rejection to claim 1 above], further comprising: the hybrid memory controller transmitting read command sequences to the selected one of the plurality of non-volatile memory devices to cause the selected non-volatile memory device to perform a burst read operation of the data as the prefetch data (see fig. 6 and paragraphs 0113 and 140). 

claim 3, Cho discloses, further comprising: the host memory controller receiving a volatile memory read burst from the hybrid memory controller to deliver the data to the host memory controller in a cache-line read operation (see fig. 6 and paragraph 0140). 

5.         As per claim 4, Cho discloses, wherein the cache-line read operation comprises: an acknowledgment indicator (ACK) of "Low" for cache-hit cases (see paragraphs 0073 and 0116. Note, not sure of “Low” interpretation). 

6.         As per claim 6, Cho discloses, further comprising: the hybrid memory controller reading the prefetch data from the plurality of non-volatile memory devices; and the hybrid memory controller writing the prefetch data to the selected one of the plurality of volatile memory devices (see paragraph 0073).

7.         As per claim 10, Cho discloses wherein transmitting the transaction write command and the data to be written to the hybrid memory controller comprises: the host memory controller writing a cache to the hybrid memory controller in a write latency (see paragraph 0113). 

8.         As per claim 11, Cho discloses, further comprising: the hybrid memory controller writing the cache to the selected one of the plurality of volatile memory devices; and transferring the cache from the selected one of the plurality of volatile memory devices to the selected one of the plurality of non-volatile memory devices using the write latency (see paragraphs 0113 and 0126). 

claim 12, Cho discloses wherein the hybrid memory controller uses a hash-mapped cache to control DMA transfer of unused data from the data to be written to the hybrid memory controller (see paragraph 0113). 

10.         As per claim 13, Cho discloses, further comprising: the hybrid memory controller controlling a rate at which the DMA engine transfers the data from the selected one of the plurality of volatile memory devices to the selected one of the plurality of non-volatile memory devices (see paragraphs 0113 and 0125). 

Claim Rejections - 35 USC § 103
11.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et
al. (US pub. # 2015/0363338), hereinafter, “Cho”, in view of McDonald et al. (US pat. #: 6,421,760), hereinafter, “McDonald”.

13.         As per claim 5, Cho discloses “The method of claim 4” [See rejection to claim 1 above], including, wherein the cache-line read operation comprises: previous data in a cache buffer of the hybrid memory controller with the previous data being in an pulse-signaling line for precache-miss cases (see paragraph 0113). 
but fails to expressly discloses interrupt request (IRQ).
McDonald discloses interrupt request (IRQ) (see col. 19, line 39).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate McDonald’s teaching of a disk array system comprises an array controller card that plugs into a PCI slot of the host computer into Cho’s teaching of a memory controller that performs data caching in a non-blocking method for the benefit of an interrupt request (IRQ) line helping to track the completion statuses of pending I/O requests, as taught by McDonald.

14.	Claims 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et
al. (US pub. # 2015/0363338), hereinafter, “Cho”, in view of Ramanujan et al. (US pub. # 2014/0304475), hereinafter, “Ramanujan”.

15.         As per claim 14, Cho discloses a transaction-based hybrid memory system (data processing system 100A of fig. 1), the system comprising: a host memory controller (host controller 310, first CPU 320 and first DMA 330, combined) with a memory bus (see fig. 1); a hybrid memory controller (flash memory controller 370, second CPU 350 and second DMA 360, combined) comprising: non-volatile memory control logic (second CPU 350); cache (second DMA 360); and a host interface coupled to the host memory controller over the memory bus (see fig. 1); a cluster of non-volatile memory devices (flash memories 380) coupled to the non-volatile memory control logic (see fig. 1); and a cluster of volatile memory devices (buffer regions of buffer 340, as discloses in fig. 3) coupled to the cache control logic (see fig. 1), wherein the hybrid memory controller is further configured to transmit, in response to a transaction read command from the host memory controller, a non-volatile memory read command to a selected one of the cluster of non-volatile memory devices to read data from the selected one of the cluster of non-volatile memory devices as prefetch data (see paragraph 0140, which discloses “when successive read operations are forecasted according to successive read commands, the flash memory controller 370 may prefetch data from the memory 380 and store the prefetched data in the buffer 340 through the second DMA 360 according to a control of the second CPU 350”). 
but fails to a dynamic random access memory (DRAM) dual in-line memory module (DIMM) coupled to the host memory controller via the memory bus; and a plurality of hybrid memory DIMMs coupled to the host memory controller over the memory bus
Ramanujan discloses a dynamic random access memory (DRAM) dual in-line memory module (DIMM) coupled to the host memory controller via the memory bus; and a plurality of hybrid memory DIMMs coupled to the host memory controller over the memory bus (see figures 1, 3 and 4B).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Ramanujan’s teaching of a memory subsystem comprised of a non-volatile system memory and a volatile memory side cache (MSC) for caching portions of the non-volatile system memory into Cho’s teaching of a memory 

16.         As per claim 15, the combination of Cho and Ramanujan discloses “The transaction-based hybrid memory system of claim 14” [See rejection to claim 14 above], Cho further teaching wherein the hybrid memory controller is further configured to: transfer the read data from the selected one of the cluster of non-volatile memory devices to a selected one of the cluster of volatile memory devices in response to control signals from a direct memory access (DMA) engine in the hybrid memory controller and without intervention by the host memory controller (see paragraph 0140). 

17.         As per claim 16, Cho discloses wherein the hybrid memory controller is further configured to: buffer a data cache-line based on the read data; and transmit an acknowledge signal to the host memory controller to indicate that the read data is available on a data bus associated with the memory bus (see paragraphs 0073 and 0116). 

18.         As per claim 17, Cho discloses wherein the hybrid memory controller is further configured to: transmit read command sequences to the selected one of the cluster of non-volatile memory devices to cause the selected one of the cluster of non-volatile memory devices to perform a burst read operation of the data as the prefetch data (see fig. 6 and paragraphs 0113 and 140). 

claim 18, Cho discloses wherein the hybrid memory controller is further configured to: communicate a volatile memory read burst to the host memory controller, the volatile memory read burst to deliver the data to the host memory controller in a cache-line read operation (see fig. 6 and paragraph 0140). 

20.	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et
al. (US pub. # 2015/0363338), hereinafter, “Cho”, in view of Ramanujan et al. (US pub. # 2014/0304475), hereinafter, “Ramanujan” and further in view McDonald et al. (US pat. #: 6,421,760), hereinafter, “McDonald”.

21.         As per claim 19, the combination of Cho and Ramanujan discloses “The transaction-based hybrid memory system of claim 18” [See rejection to claim 18 above], Cho further teaches wherein the cache-line read operation comprises an acknowledgment indicator (ACK) of "Low" for cache-hit cases, and wherein the cache-line read operation comprises previous data in a cache buffer of the hybrid memory controller with the previous data being in an pulse-signaling line for precache-miss cases (see paragraphs 0113 and 0116). 
but fails to expressly discloses interrupt request (IRQ).
McDonald discloses interrupt request (IRQ) (see col. 19, line 39).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate McDonald’s teaching of a disk array system comprises an array controller card that plugs into a PCI slot of the host computer into Cho’s teaching of a memory controller that performs data caching in a non-blocking method and Ramanujan’s teaching of a memory subsystem comprised of a non-volatile system memory and a .

Allowable Subject Matter
Claims 7, 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. Note, in regards to claim 7, besides claim 1, no need to include the other dependent/intervening claims that claim 7 is depended on. In regards to claim 20, the intervening claims are needed.
	The following is a statement of reasons for the indication of allowable subject matter: prior art of record fails to teach or suggest alone or in combination “updating a prefetch-mask to indicate writing of the prefetch data as a prefetch write; and truncating the prefetch data according to a hit-mask, when the prefetch write overlaps with a hit-mask”. 
	Claim 8 depend upon claim 7 either directly or indirectly, and would be allowable for the same reasons indicated above.

Note, the applicant is encouraged to contact the Examiner to discuss the invention to help expedite any further prosecution in this application.

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 



recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The 

Examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the 

Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number:

Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181